Exhibit 10.15

 

 

SECOND AMENDMENT

TO

PURCHASE AND SALE AGREEMENT

 

 

THIS SECOND AMENDMENT TO PURCHASE AND SALE AGREEMENT (herein called this
“Amendment”) is made and entered into to be effective as of the 19th day of
February, 2019, by and between 99 Evergreen, LLC, a New Jersey limited liability
company (“Seller”), and SST IV Acquisitions, LLC, a Delaware limited liability
company (“Purchaser”).

 

W I T N E S S E T H:

 

WHEREAS, Seller and Purchaser heretofore entered into that certain Purchase and
Sale Agreement dated effective as of December 17, 2018 (as amended by First
Amendment to Purchase and Sale Agreement dated as of January 11, 2019, herein
collectively called the “Contract”), respecting certain property located at
856-882 Frelinghuysen Avenue, Newark, New Jersey 07114; and

 

WHEREAS, Seller and Purchaser desire to modify the Contract in certain respects,
all as more particularly set forth below.

 

NOW, THEREFORE, for and in consideration of the foregoing premises, and other
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto do hereby agree as follows:

 

1.Moving Company Lease.  The copy of the “Moving Company Lease” (as defined in
the Contract) attached as Exhibit “H” to the Contract is hereby deleted in its
entirety, and Exhibit “H” attached hereto and incorporated herein is hereby
substituted therefor, for the purposes of incorporating the following
modifications into the Moving Company Lease, and Section 9.23 of the Contract is
hereby modified accordingly: (i) the “Term” of the Moving Company Lease shall be
modified from sixty (60) months to one hundred twenty (120) months, (ii) the
“Base Rent” payable under the Moving Company Lease shall be in the amount of (a)
Fifty Three Thousand and no/100 Dollars ($53,000.00) per month for the initial
sixty (60) months of the “Term”, (b) Sixty Thousand and no/100 Dollars
($60,000.00) per month for the sixty first (61st) month through and including
the seventy second (72nd) month of the “Term”, (c) Sixty One Thousand and no/100
Dollars ($61,000.00) per month for the seventy third (73rd) month through and
including the eighty fourth (84th) month of the “Term”, (d) Sixty Two Thousand
and no/100 Dollars ($62,000.00) per month for the eighty fifth (85th) month
through and including the ninety sixth (96th) month of the “Term”, (e) Sixty
Three Thousand and no/100 Dollars ($63,000.00) per month for the ninety seventh
(97th) month through and including the one hundred eighth (108th) month of the
“Term”, and (f) Sixty Four Thousand and no/100 Dollars ($64,000.00) per month
for the one hundred ninth (109th) month through and including the one hundred
twentieth (120th) month of the “Term”, (iii) the “Security Deposit” under the
Lease shall be in the amount of Fifty Three Thousand and no/100 Dollars
($53,000.00), and (iv) the description of the “Premises” initially attached as
Exhibit “A” to the Moving Company Lease shall be replaced with Exhibit “A” to
the Moving Company Lease attached hereto. In addition. Section 9.23 of the
Contract is hereby further modified to provide that the premises covered by the
Moving Company Lease shall contain approximately 50,000 gross square feet.

 

2.Purchase Price.  The first sentence of Section 2.1 of the Agreement is hereby
deleted in its entirety and the following is hereby substituted therefor: “The
purchase price (the “Purchase Price”) for the Property shall be the sum of
Thirty Million and no/100 Dollars ($30,000,000.00), subject to prorations and
adjustments as set forth in this Agreement, and shall be paid by Purchaser to
Seller at the Closing by wire transfer of immediately available funds to the
“Escrow Agent” (as defined below) on the Closing Date in accordance with wire
transfer instructions to be provided by the Escrow Agent.”

 

 

3.Environmental Testing.  Seller hereby consents to the performance of
additional environmental testing of the Property by Purchaser from and after the
date hereof, including a Phase II environmental assessment/site

 

--------------------------------------------------------------------------------

investigation and related invasive testing deemed necessary or desirable by
Purchaser.  Although it is understood that the Approval Period expires at 5:00
p.m. central time on February 19, 2019, Seller and Purchaser hereby agree that
Purchaser shall have an additional period of time from 5:00 p.m. central time on
February 19, 2019, until 5:00 p.m. central time on March 12, 2019 (such period
being herein called the “Additional Environmental Review Period”), for the
purpose of providing Purchaser with an extended period of time within which to
perform and evaluate its desired environmental testing of the Property.  In this
regard, it is expressly understood and agreed that in the event that Purchaser’s
additional environmental testing reveals (a) previously unknown and/or
previously undisclosed environmental issues that are not acceptable to
Purchaser, in Purchaser’s sole and absolute discretion, or (b) known
environmental conditions that have not been sufficiently addressed, in
Purchaser’s sole and absolute discretion, then Purchaser shall have the right to
terminate the Contract upon written notice delivered to Seller prior to the
expiration of the Additional Environmental Review Period, whereupon, immediately
following written notice from Purchaser to the Escrow Agent, the Escrow Agent
shall return all of the Earnest Money to Purchaser, without the consent or
joinder of Seller being required and notwithstanding any contrary instructions
which might be provided by Seller.

 

4.Closing Date.  Section 6.1 of the Contract is hereby modified to provide that
the Closing Date shall occur on the earlier of (i) April 1, 2019, or (ii) on the
second business day following Purchaser’s receipt of finalized
documents necessary to afford Purchaser an innocent purchaser defense under the
New Jersey Spill Compensation and Control Act (N.J.S.A. 58:10-23.11 et seq) and
the Comprehensive Environmental Response, Compensation and Liability Act (42
U.S.C. Section 9601 et seq.).

 

5.Miscellaneous.  

 

(a)Seller and Purchaser hereby ratify the Contract in accordance with its terms,
as modified hereby.

 

(b)To the extent not otherwise defined herein, all capitalized terms used in
this Amendment shall have the meanings ascribed to them in the Contract.

 

(c)This Amendment shall be binding upon the parties hereto and their respective
successors and permitted assigns.

 

(d)This Amendment may be executed in a number of identical counterparts.  If so
executed, each of such counterparts shall be deemed an original for all
purposes, and such counterparts shall, collectively, constitute one agreement.

 

(e)For purposes of this Amendment, signatures delivered by facsimile or
electronic mail shall be as binding as originals upon the parties so signing and
delivering.

 

(f)In the event of a conflict between the terms of this Amendment and the terms
of the Contract, the terms of this Amendment shall control.

 

(g)The captions and headings used in this Amendment are for convenience only and
do not in any way restrict, modify or amplify the terms of this Amendment or the
Contract.

 

[Remainder of page intentionally left blank and signature page to follow]

 

 

 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
day and year first above written.

 

SELLER:

 

 

 

99 Evergreen, LLC, a New Jersey limited liability company

 

 

 

 

 

 

By:

 

/s/ Sharone Ben-Harosh

Name:

 

Sharone Ben-Harosh

Title:

 

President

 

 

PURCHASER:

 

 

 

SST IV Acquisitions, LLC, a Delaware limited liability company

 

 

 

 

 

 

By:

 

/s/ H. Michael Schwartz

Name:

 

H. Michael Schwartz

Title:

 

Chief Executive Officer

 

 